          Case 7:18-cv-03185-CS Document 23 Filed 02/14/20 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 WALTER JACKSON,
                                Plaintiff,

                -against-                                 NOTICE OF BANKRUPTCY

 PHOENIX TRANSPORTATION SERVICE;                          Civil Action No. 18-cv-3185 (CS)
 ELIDA WULEZYN; MARLAINA KOLLER,

                                Defendants.


               PLEASE TAKE NOTICE that on February 13, 2020, Defendant, MARLAINA

KOLLER CROES, filed a voluntary petition for relief under chapter 11 of title 11 of the United

States Code, 11 U.S.C. §§ 101 et seq., commencing an action in the United States Bankruptcy

Court for the Southern District of New York styled, In re Marlaina Koller Croes (Case No. 20

−22239). A copy of the Notice of Bankruptcy Case Filing evidencing the commencement of the

bankruptcy proceeding is annexed hereto as Exhibit A.

               PLEASE TAKE FURTHER NOTICE that pursuant to 11 U.S.C. § 362(a), this

action is stayed as against MARLAINA KOLLER CROES pending the entry of an Order of the

United States Bankruptcy Court or until such time as the automatic stay is terminated by operation

of law.

Dated: New York, New York
       February 14, 2020


                                                   ROSEN & ASSOCIATES, P.C.
                                                   Counsel to Marlaina Koller Croes

                                                   By:
                                                             Paris Gyparakis
                                                   747 Third Avenue
                                                   New York, NY 10017
                                                   (212) 223-1100
Case 7:18-cv-03185-CS Document 23 Filed 02/14/20 Page 2 of 3



                         Exhibit $
                           Case 7:18-cv-03185-CS Document 23 Filed 02/14/20 Page 3 of 3

                                                  United States Bankruptcy Court
                                                  Southern District of New York




         Notice of Bankruptcy Case Filing


         A bankruptcy case concerning the debtor(s) listed below
         was filed under Chapter 11 of the United States Bankruptcy
         Code, entered on 02/13/2020 at 08:42 AM and filed on
         02/13/2020.

         Marlaina Koller Croes
         222 Gailmore Drive
         Yonkers, NY 10710




          The case was filed by the debtor's attorney:

          Sanford Philip Rosen
          Rosen & Associates, P.C.
          747 Third Avenue
          New York, NY 10017-2803
          (212) 223-1100
         The case was assigned case number 20-22239.

         In most instances, the filing of the bankruptcy case automatically stays certain collection and other actions
         against the debtor and the debtor's property. Under certain circumstances, the stay may be limited to 30 days or
         not exist at all, although the debtor can request the court to extend or impose a stay. If you attempt to collect a
         debt or take other action in violation of the Bankruptcy Code, you may be penalized. Consult a lawyer to
         determine your rights in this case.

         If you would like to view the bankruptcy petition and other documents filed by the debtor, they are available at
         our Internet home page http://ecf.nysb.uscourts.gov or at the Clerk's Office, 300 Quarropas Street, White Plains,
         NY 10601.

         You may be a creditor of the debtor. If so, you will receive an additional notice from the court setting forth
         important deadlines.


                                                                                   Vito Genna
                                                                                   Clerk, U.S. Bankruptcy Court




1 of 2
